

117 HR 3943 IH: Modernizing Financing of Early Care and Education in America Act of 2021
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3943IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Owens (for himself and Mr. Estes) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a commission to make recommendations for modernizing Federal financing of early care and education programs.1.Short titleThis Act may be cited as the Modernizing Financing of Early Care and Education in America Act of 2021.2.Modernizing financing of early care and education in America(a)Purpose and objectivesThe purpose of this section is to establish a commission to make recommendations for modernizing Federal financing of early care and education programs in order to promote—(1)access to high quality child care and early education settings that support healthy development and well-being of young children;(2)affordability of high quality early learning and education opportunities for children living in poverty and in disadvantaged communities;(3)parent choice and flexibility that respects the role parents play in choosing child care that is best suited to fit their child’s needs; and(4)a more streamlined, equitable, and sustainable Federal financing framework to support the success of future generations.(b)Bipartisan commission on early childhood education financing(1)EstablishmentThere is established a commission to be known as the Bipartisan Commission on Early Childhood Education Financing (in this subsection referred to as the Commission).(2)Membership(A)QualificationsThe Commission members shall be knowledgeable in federally and state-funded early care and education programs, including individuals representing State and local governments and organizations knowledgeable in public regulatory and funding mechanisms for early care and education programs, and shall be balanced by area of expertise and balanced geographically to the extent consistent with maintaining the highest level of expertise on the Commission.(B)Number; appointmentThe Commission shall be composed of 12 members appointed, within 90 days after the effective date of this Act, from among individuals who meet the requirements of subparagraph (A), as follows:(i)1 member shall be appointed by the Majority Leader of the Senate.(ii)1 member shall be appointed by the Minority Leader of the Senate.(iii)1 member shall be appointed by the Speaker of the House of Representatives.(iv)1 member shall be appointed by the Minority Leader of the House of Representatives.(v)1 member shall be appointed by the Chairman of the Committee on Finance of the Senate.(vi)1 member shall be appointed by the ranking minority member of the Committee on Finance of the Senate.(vii)1 member shall be appointed by the Chairman of the Committee on Ways and Means of the House of Representatives.(viii)1 member shall be appointed by the ranking minority member of the Committee on Ways and Means of the House of Representatives.(ix)1 member shall be appointed by the Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate.(x)1 member shall be appointed by the ranking minority member of the Committee on Health, Education, Labor, and Pensions of the Senate.(xi)1 member shall be appointed by the Chairman of the Committee on Education and Labor of the House of Representatives.(xii)1 member shall be appointed by the ranking minority member of the Committee on Education and Labor of the House of Representatives.(C)VacanciesA vacancy on the Commission shall be filled in the same manner in which the vacating member was appointed.(3)PowersIn carrying out the functions of the Commission under this subsection, the Commission—(A)may secure directly from any Federal agency or department any information the Commission deems necessary to carry out the functions, and, on the request of the Commission, each such agency or department may cooperate with the Commission and, to the extent permitted by law, furnish the information to the Commission; and(B)may enter into contracts, subject to the availability of appropriations, and employ such staff experts and consultants as may be necessary to carry out the duties of the Commission, subject to section 3109 of title 5, United States Code.(4)StaffThe Commission may, without regard to the civil service laws and regulations, appoint and terminate an Executive Director and such other additional personnel as may be necessary for the Commission to perform the duties of the Commission. The Executive Director shall be compensated at a rate not to exceed the rate payable for Level V of the Executive Schedule under section 5136 of title 5, United States Code. The employment and termination of an Executive Director shall be subject to confirmation by a majority of the members of the Commission.(5)Meetings(A)In generalAll meetings of the Commission shall be open to the public. The Commission shall permit interested persons to appear at Commission meetings and present oral or written statements on the subject matter of the meeting.(B)Advance public noticeThe Commission shall provide timely notice, in advance, in the Federal Register, of the time, place, and subject of each Commission meeting.(C)DocumentationThe Commission shall keep minutes of each Commission meeting, which shall contain a record of the people present, a description of the discussion that occurred, and copies of all statements filed. Subject to section 552 of title 5, United States Code, the minutes and records of all meetings and other documents that were made available to, or prepared for, the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.(D)Initial meetingThe Commission shall hold its first meeting within 30 days after all Commission members are appointed.(6)Report(A)In generalWithin 18 months after the date of the enactment of this subsection, the Commission shall prepare a report of its findings and recommendations regarding modernizing Federal financing of early care and education programs to streamline and reduce duplicate funding streams.(B)ContentsThe report required by subparagraph (A) shall include the following:(i)An inventory and accounting of the total amount of Federal funds available for early care and education programs, including—(I)programs under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.);(II)the child care stabilization grant program under section 2202 of the American Rescue Plan Act of 2021 (42 U.S.C. 9858 note);(III)the child care entitlement program under section 418 of the Social Security Act (42 U.S.C. 618);(IV)programs under the Head Start Act (42 U.S.C. 9801 et seq.);(V)the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601–619);(VI)the Preschool Development Grants program under section 9212 of the Every Student Succeeds Act (42 U.S.C. 9831 note);(VII)the Child Care Access Means Parents in School program under section 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e); and(VIII)and any other early care or education program identified by the Commission.(ii)A comprehensive review and assessment of the funding structure and allocation formula used to finance each program referred to in clause (i), including a bifurcation of programs indicating whether Federal funds are provided directly to States or to other grantees, and how that affects the coordination of programs at the State and local levels and the delivery of services to families.(iii)A description of congressional jurisdiction over, and Federal agency administration of, each such program.(iv)An explanation of how each such program interacts with State and local public funding and financing for early care and education, including publicly-funded pre-kindergarten, which shall include an accounting of the total amount of State and local funds available for such purposes.(v)An identification of barriers in the governance and funding structures of programs that limit the most efficient use of local, State, and Federal resources.(C)Matters required to be addressed in the report to the congressIn the report to the Congress, the Commission shall make specific recommendations, including delineation of specific statutory and regulatory changes, to address each of the following:(i)How to modernize and more effectively use Federal funds to strengthen the delivery of child care and early education, and improve the financing framework and governance structure at the Federal level to improve access for families and accountability for taxpayer dollars.(ii)The pros and cons of streamlining or combining Federal programs and funding streams in order to improve the overall participation of children in a mixed delivery system, while maintaining availability of high quality services, expanding parental choice, and enhancing access for children from low-income communities.(iii)Options for Federal alternative financing framework or governance models that better leverage the Federal investment in child care and early education funding, including ideas that are outside the current framework or that re-envision existing programs.(iv)Options for expanding the use of public and private partnerships to help maximize the Federal investment in early care and education.(D)DistributionThe Commission shall make the report publicly available, and shall submit a copy of the report to the Chairman and ranking minority member of each of the Committees on Finance and on Health, Education, Labor, and Pensions of the Senate, and the Committees on Ways and Means and on Education and Labor of the House of Representatives, and to the President.(7)TerminationThe Commission shall terminate 60 days after the Commission submits the report required by paragraph (6).